Citation Nr: 0531441	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-39 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for organic heart 
disease.  

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as due to 
in-service herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as due to in-
service herbicide exposure.


WITNESSES AT HEARING ON APPEAL

The veteran and A.F.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1968 to November 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2003 and May 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The rating decisions determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for organic heart disease.  The 
rating decisions also denied service connection for 
peripheral neuropathy of the right lower and left lower 
extremities.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in May 2005.  A 
transcript of his testimony has been associated with the 
claims file.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2005).


FINDINGS OF FACT

1.  In decisions dated October 1990 and April 1993, the Board 
denied service connection for a heart disability based on 
findings that new and material evidence had not been received 
to reopen a previously denied claim of service connection for 
a heart disability.  

2.  Evidence received since the Board's April 1993 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.

3.  The competent medical evidence of record does not 
demonstrate that the veteran's current peripheral neuropathy 
of the right and left lower extremities, if any, began during 
service, or within the first post-service year, or for many 
years after service, or that it was caused by any incident of 
service including herbicide exposure in Vietnam.


CONCLUSIONS OF LAW

1.  The April 1993 Board decision, in which the Board denied 
the veteran's application to reopen a previously denied claim 
of service connection for a heart disability, is final.  38 
U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has not been received since the 
Board's April 1993 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by service, nor may peripheral 
neuropathy of the right lower extremity be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by service, nor may peripheral 
neuropathy of the left lower extremity be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In this case initial VCAA notices were sent to the veteran in 
June 2003 and November 2003, prior to the initial unfavorable 
rating decisions.  Therefore, the Board finds no defect with 
respect to the timing of the VCAA letters.  Additionally, a 
subsequent letter was sent to the veteran in January 2005 
which addressed all issues on appeal.  The notices included 
the type of evidence needed to substantiate claims for 
service connection.  In addition, the RO informed the 
appellant about the information and evidence that VA will 
seek to provide including the veteran's service medical 
records and other relevant medical records which the 
appellant informed VA about.  The RO also informed the 
appellant about the information and evidence he was expected 
to provide.  The letters also informed the veteran that he 
should tell the RO about any additional information or 
evidence that he wanted the RO to obtain, and the January 
2005 letter specifically informed the veteran that he should 
submit any evidence in his possession that pertained to his 
claim.  

Moreover, the September 2003 and May 2004 rating decisions, 
and the October 2004 Statement of the Case (SOC) explained, 
in detail, the reasons for the denial of his claims.  The 
veteran also offered testimony in support of his claims at a 
personal hearing.  The Board finds that the veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case with regard to the 
issues of service connection for peripheral neuropathy of the 
right and left lower extremities.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible with regard to the issues of service connection for 
peripheral neuropathy of the right and left lower 
extremities; no further assistance to the veteran in 
developing the facts pertinent to those issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  New and Material Evidence

The veteran's initial claim of service connection for a heart 
disability was denied by rating decision dated May 1972.  The 
RO noted that although service medical records showed that 
the veteran was seen in the dispensary on several occasions 
with complaints of chest pain, heart "cramps" and 
palpitation, EKG's were all within normal limits and 
fluoroscopy of the heart did not reveal any abnormality.  The 
RO concluded that organic heart disease was not shown by the 
evidence of record.  

In decisions promulgated in October 1990 and April 1993, the 
Board determined that new and material evidence had not been 
submitted to reopen the previously denied claim of service 
connection for a heart disorder.  The April 1993 decision was 
based, in part, on a VA medical opinion which essentially 
concluded that the veteran's in-service tachycardia was acute 
and transitory, and was not responsible for heart disease or 
hypertension.  Rather, the physician opined that the acute 
and transitory episodes of tachycardia were more likely 
related to anxiety and depression.  The physician also noted 
that hypertension was not present in service and was first 
noted in 1972.  

Currently, the veteran contends that he has current heart 
disease which had its onset during service.  

Additional evidence has been added to the record.  The 
evidence indeed shows that the veteran has a current 
diagnosis of coronary artery disease, status post angioplasty 
with stents.  The evidence added to the record does not 
address the likely etiology or onset of the current heart 
disability with regard to service.

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2005).  However, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  The Court has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denials, 
the evidence did not show that the veteran had a chronic 
disease of the heart that was present in service and which 
had continued since service.  Consideration was given to the 
variously diagnosed cardiac diseases, including 
cardiovascular disease and hypertension.  The April 1993 
Board decision is final.  38 U.S.C.A. § 7104 (West 2002).  

Since the prior final decision, evidence has been added to 
the claims file.  Copies of records previously of record for 
the Board's consideration are not new.  The additional 
evidence of record consists of VA medical records, including 
examination reports, as well as private treatment records, 
correspondence from the veteran's treating physicians, a 
statement from a fellow serviceman and the veteran's hearing 
testimony.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  That is, the new evidence does not 
provide evidence of chronic disease in service, and it does 
not provide the necessary nexus between any current 
disability and any disease or event in service.

Rather, the evidence added to the record shows current 
treatment for heart disease.  The evidence does not show that 
the veteran had a chronic heart disability during service, or 
within the presumptive period following service discharge.  A 
2004 statement from a fellow serviceman states that the 
veteran complained of chest pain in service.  This was known 
at the time of the previous Board decision.  In sum, the 
evidence is cumulative of the evidence of record at the time 
of the last prior final denial of the claim.  The newly 
submitted evidence is not relevant to the issue of service 
connection because it does not have any bearing on whether 
the veteran had an in-service chronic cardiac disability; and 
it does not provide a link between any current heart disorder 
and the veteran's period of active service.  

Evidence submitted since the Board's April 1993 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the April 1993 decision; 
thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2005).

III.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as organic 
disease of the nervous system, to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In addition to the regulations governing entitlement to 
service connection outlined above, 38 C.F.R. § 3.309(e) 
provides that if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) 
(2005).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2005).  The Board notes 
that in June 2003, 38 C.F.R. § 3.307(a)(6)(iii) was amended 
to expand the presumption of exposure to herbicides to 
include all Vietnam veterans, not just those who have a 
disease on the presumptive list in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e).  See 68 Fed. Reg. 34539, 34541 
(June 10, 2003).  Service in the Republic of Vietnam includes 
service in the waters offshore.  38 C.F.R. § 3.307(a)(6)(iii) 
(2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes first that the veteran did not incur a 
neurological disability during his military service, as his 
service medical records are negative for any complaints 
findings or diagnosis of numbness or other neurological 
symptoms of the bilateral lower extremities.  

Post-service medical evidence of record shows that the 
veteran has a current diagnosis of peripheral neuropathy, 
which was first noted in records from the mid-1990's.  More 
specifically, VA treatment records from 1995 show treatment 
for carpal tunnel syndrome and back pain, and indicate that 
neurological testing showed rather diffuse changes in motor 
and sensory latencies in the upper extremities, which, taken 
together with absent sural sensory responses in both legs, 
may have indicated possible mild peripheral neuropathy.  None 
of the post-service medical evidence, however, links the 
veteran's current peripheral neuropathy to any event in 
service.  

Rather, the medical evidence of record links the veteran's 
peripheral neuropathy of the lower extremities to other, 
post-service disease or injury which occurred several years 
after separation from service.  Specifically, a December 1997 
VA examination report notes that the veteran developed 
neuropathy in both lower extremities after a spinal block 
injection in 1986.  A March 1999 VA progress note indicates 
that the veteran had severe polyneuropathy; low back pain 
with bilateral radiculopathy and bilateral carpal tunnel 
syndrome.  Private medical records from 2002 suggest that the 
peripheral neuropathy is associated with his diabetes 
mellitus.

Overall, the preponderance of the evidence is against a 
finding that any current neurological disability was incurred 
during active military service.

However, because the veteran asserts that he served in waters 
offshore from Vietnam, the Board will address the issue of 
presumptive service connection based on in-service herbicide 
exposure.  As noted above, a veteran who served in Vietnam 
during the period between January 1962 and May 1975 is 
presumed to have been exposed to herbicides during such 
service.  38 C.F.R. § 3.307(a)(6) (2005).  Veterans with 
herbicide exposure who subsequently develop a statutorily 
specified disability with a time limit indicated by statute 
will be awarded service connection for such a disability, 
provided other evidence does not rebut this presumption.  
Among the specified disorders is acute and subacute 
peripheral neuropathy.  However, Note 2 under 38 C.F.R. 
§ 3.309(e) states that for the purposes of this section, the 
term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  In other words, to warrant a 
grant of service connection for peripheral neuropathy based 
on a presumption of in-service herbicide exposure, the 
peripheral neuropathy would have had to manifest to a 
compensable degree within a year subsequent to the date of 
the most recent exposure.  38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

At the outset, the Board acknowledges that the veteran served 
during the Vietnam Era; however, the question as to whether 
or not the veteran is entitled to the presumption of in-
service herbicide exposure remains unanswered because the 
record does not adequately clarify whether the veteran had 
the requisite qualifying service.  

Nevertheless, even if it was later determined that the 
veteran was entitled to the presumption of in-service 
herbicide exposure, he would still not be entitled to service 
connection on that basis.  In the present case, the veteran's 
peripheral neuropathy of the lower extremities was not 
reported until the mid-1990's, more than 20 years after his 
Vietnam era service.  Overall, the evidence of record does 
not reflect any complaints of peripheral neuropathy until 
many years after service separation.  To warrant service 
connection for peripheral neuropathy based on in-service 
herbicide exposure, the evidence must show that the 
disability was manifest to a compensable degree within a year 
after the last day of exposure to herbicides.  This has not 
been shown.  Additionally, no VA or private examiner has 
suggested a nexus between the veteran's herbicide exposure, 
if any, and any current neurological disorder.  In sum, 
because the veteran's peripheral neuropathy did not manifest 
within a year of his last exposure to herbicides, if any, and 
no medical expert has suggested a nexus between herbicide 
exposure in service, if any, and the veteran's current 
neurological disabilities, service connection for peripheral 
neuropathy of the bilateral lower extremities must be denied.  

There is no evidence of record, other than the veteran's 
contentions, that his current peripheral neuropathy of the 
lower extremities is related to any disease or injury 
incurred in or aggravated by service.  As the appellant is 
not a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The Board is mindful that the veteran was not afforded a VA 
examination to solicit an opinion regarding the current 
nature and likely etiology of the peripheral neuropathy.  
However, the Board finds that a VA examination in this case 
is not necessary, as there is no reasonable possibility that 
it would change the outcome of this case.  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2005).  The regulations further provide, in pertinent part, 
that a medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.
38 C.F.R. § 3.159(c)(4)(i) (2005).  

In this case, the competent medical evidence in his case does 
not establish the existence of peripheral neuropathy until 
over 25 years after service discharge.  As such, a medical 
opinion linking the veteran's current peripheral neuropathy, 
if any, to service would be speculative at best, and would 
not be supported by the record.  As such, it is not necessary 
to obtain a medical examination or medical opinion in order 
to decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i) 
(2005); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), 
citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for peripheral neuropathy 
of the right lower extremity and peripheral neuropathy of the 
left lower extremity.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim of service connection for 
organic heart disease is denied.

Service connection for peripheral neuropathy of the right 
lower extremity is denied.  

Service connection for peripheral neuropathy of the left 
lower extremity is denied.  



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


